Citation Nr: 9909683	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  90-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
sciatic nerve injury.

Entitlement to service connection for an acquired psychiatric 
disability, a skin condition, an eye disability, bilateral 
hearing loss, tinnitus, hypertension, and residuals of flash 
burns of the eyes.

Entitlement to an increased evaluation for lumbosacral strain 
with S1 radiculopathy, currently rated as 40 percent 
disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1980.

In July 1982, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of sciatic nerve injury.

This appeal comes to the Board from January 1988 and later RO 
decisions that determined there was no new and material 
evidence to reopen a claim for service connection for 
residuals of sciatic nerve injury; denied service connection 
for an acquired psychiatric disability, a skin disorder, an 
eye condition, bilateral hearing loss, tinnitus, 
hypertension, and flash burns of the eyes; reclassified the 
lumbosacral strain to include S1 radiculopathy and increased 
the evaluation for this condition from 20 to 40 percent; and 
denied a total rating for compensation purposes based on 
individual unemployability.  The Board remanded the case to 
the RO in October 1991 and February 1993 for additional 
action, and the case was returned to the Board in 1998.

The issues of entitlement to service connection for a skin 
condition; entitlement to an increased evaluation for the 
veteran's service connected back disorder; and entitlement to 
a total rating for compensation purposes based on individual 
unemployability will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's tinnitus in service was acute and 
transitory, resolved without residual disability, and is 
unrelated to his current tinnitus claimed many years after 
service.

2.  The veteran does not have bilateral hearing loss for VA 
compensation purposes.

3.  The veteran has refractive error of the eyes that is not 
a disability for VA compensation purposes.

4.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of hypertension or 
residual disability due to flash burns of the eyes, nor has 
he presented competent evidence linking any current eye 
disorder to military service.

5.  Personality disorders are not disabilities for VA 
compensation purposes.

6.  The veteran has not submitted competent (medical) 
evidence showing the presence of an acquired psychiatric 
disability for VA compensation purposes until several years 
after service or linking such a disability to an incident of 
service or to the service-connected low back disability (the 
veteran's only service-connected disability).

7.  In July 1982 the Board of Veterans' Appeals denied 
entitlement to service connection for residuals of sciatic 
nerve injury.  

8.  Evidence submitted subsequent to that determination is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for sciatic nerve injury.

9.  The veteran has submitted a plausible claim for service 
connection for sciatic nerve injury.  

10.  Current disc pathology, diagnosed as including 
degenerative disc disease, herniated nucleus pulposus and 
bulging disc, is associated with sciatic nerve problems and 
linked to the sciatic symptoms demonstrated in service.  


CONCLUSIONS OF LAW


1.  The veteran does not have bilateral hearing loss that may 
be considered a disability for VA compensation purposes.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).


2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).
3.  The claims for service connection for hypertension; eye 
disorder, including blepharitis; residuals of flash burns of 
the eyes; and an acquired psychiatric disability are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).
4.  Evidence submitted since the 1982 Board decision denying 
service connection for sciatic nerve injury is new and 
material and the veteran's claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  
5.  The veteran has submitted a well-grounded claim for 
service connection for sciatic nerve injury.  38 U.S.C.A. 
§ 5107 (West 1991).  
6.  The veteran's current disc disorders, including bulging 
disc, herniated nucleus pulposus, and degenerative disc 
disease, productive of sciatic nerve pathology, were incurred 
during active service.  38 U.S.C.A. §§ 5107, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss and Tinnitus

The veteran had active service from July 1976 to June 1980.

Service medical records show that the veteran underwent 
audiometric testing at the time of his June 1976 medical 
examination for enlistment into service that showed he had 
decibel thresholds of 15, 15, 5, and 5 in the right ear at 
the frequencies of 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  The left ear decibel thresholds were 20, 15, 
5, and 15 at the same frequencies.  On examination in 
February 1978 he specifically denied hearing loss but 
reported ear trouble.   In April 1978, he was seen for 
complaints of tinnitus of the left ear.  The veteran also had 
complaints of left ear aching in August 1978; otitis externa 
was found.  The impression was viral labyrinthitis.  At his 
June 1980 medical examination for separation from service, he 
underwent audiometric testing.  The decibel thresholds in the 
right ear were 20, 15, 10, 25, and 20 at the frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  The 
left ear decibel thresholds in the left ear were 25, 20, 10, 
15, and 20 at the same frequencies.  The service medical 
records do not show hearing loss.

At the time of his initial claim for VA compensation 
benefits, filed in July 1980, the veteran made no mention of 
tinnitus or hearing loss.

The voluminous post-service medical records consist of the 
veteran's treatment and evaluations for various conditions, 
primarily drug and alcohol abuse, back complaints, and 
psychiatric symptoms, at VA and private medical facilities 
from 1980 to 1998.  The more salient medical reports 
concerning his claim for service connection for hearing 
disability and tinnitus are discussed in the following 
paragraphs of this section of the Board's decision and the 
more salient medical reports relevant to his other claims are 
discussed in other appropriate sections of this decision.

At the time of the January 1981 VA medical examination, the 
veteran had no complaints with regard to his ears or hearing.  
Examination of the ears showed no abnormalities or hearing 
loss noted.

In September 1983, when the veteran was seen by VA for otitis 
of the left ear, no complaints or findings of hearing loss 
were noted.

At a VA general medical examination in November 1988, the 
veteran gave a history of bilateral hearing loss and of 
working in service where there was loud noises from machines, 
grinders, and banging on steel.  He reported tinnitus that 
began in both ears during the last 6 months of military 
service.  The left tympanic membrane appeared to be bulging 
with possible thickening in the tympanic membrane.  The right 
tympanic membrane was normal but the external canal was 
tender on the right.  The diagnoses were hearing loss and 
tinnitus by history, abnormal left ear exam, and probably 
normal right ear exam.

Thereafter, the veteran underwent a VA audiometric evaluation 
in November 1988.  The right ear decibel thresholds were 10, 
15, 10, 20, and 25 at the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 hertz, respectively.  The correct speech 
recognition ability was 100 percent.  The left ear decibel 
thresholds were 10, 15, 5, 20, and 25 at the same frequencies 
and the correct speech recognition ability was 100 percent.  
It was noted that hearing was within normal limits in both 
ears.  

The veteran and his wife testified at hearings in 1988 and 
1995 to the effect that the veteran had various disabilities 
which began in service.  At the earlier hearing he stated 
that his work in a noisy area in service led to tinnitus.  
Alternatively, he asserted that he was told in service that 
his tinnitus was due to the use of medication.  At the 1995 
hearing the testimony was to the effect that the veteran was 
exposed to loud noises while working with machinery in 
service without ear protection.  He testified to the effect 
that he had still had hearing difficulty and constant 
tinnitus which began in service.

The private medical report of the veteran's examination in 
April 1996 reveals the presence of considerable scarring of 
the right eardrum.  His ears were grossly normal as was his 
hearing.  

At the time of VA examination in April 1997 the veteran was 
described as a poor historian.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

At the audiometric test in June 1980 conducted in conjunction 
with the veteran's medical examination for separation from 
service there was a decibel threshold of 25 in the right ear 
at 3,000.  By some medical authorities, decibel thresholds of 
0 to 20 represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  The veteran also gave a history of 
hearing loss at the 1988 VA general medical examination.

Assuming for the purpose of argument that the veteran has 
some hearing loss, the report of his VA audiometric 
examination in November 1988 shows that he does not meet the 
criteria of 38 C.F.R. § 3.385 for service connection for 
hearing loss.  Therefore, service connection for bilateral 
hearing loss is prohibited.  The claim has no legal merit, 
and it is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the claim for service connection for tinnitus, 
the Board finds that it is  well-grounded or plausible, 
assuming that the veteran's statements are credible.  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet.App. 19 (1993).  
Further, the Board finds that all relevant evidence has been 
obtained with regard to this claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

The service medical records reveal that the veteran was seen 
for complaints of tinnitus in April 1978 which was related to 
viral labyrinthitis.  Tinnitus was not noted on the report of 
the veteran's medical examination for separation from service 
in 1980.

The post-service medical records do not indicate the presence 
of tinnitus until 1988 when the veteran underwent VA medical 
examinations, after he filed a claim for monetary benefits 
for this disorder.  At that time and at hearings on appeal, 
he gave a history of tinnitus that began in service, either 
as a result of noise exposure or due to medication use.  
There is no medical evidence linking the veteran's current 
tinnitus to an incident of service.  In this regard, the 
Board notes that the veteran was treated and hospitalized 
extensively during the 1980s, prior to his 1988 claim, by 
both VA and private medical care providers.  The voluminous 
records show extensive treatment for drug and alcohol abuse, 
as well as psychiatric and back problems.  Although the 
veteran offered a myriad of complaints, he did not complain 
of tinnitus and no findings of same were made.  The veteran 
has not provided evidence of continuity of symptomatology of 
this condition which is a requirement when the condition 
noted during service is not chronic.  Mense v. Derwinski, 1 
Vet. App. 354 (1991).  The veteran's lay statements in this 
regard are not sufficient to support a claim based on medical 
causation and, as to chronicity, the Board does not accept 
them as credible for the reason set forth above.
After consideration of all the evidence, including the 
testimony of the veteran and his wife, the Board finds that 
the veteran's tinnitus in service was an acute and transitory 
condition, resolved without residual disability, and is 
unrelated to the veteran's current tinnitus, if present, 
first reported many years after service.  The preponderance 
of the evidence is against the claim for service connection 
for tinnitus, and this claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


II.  Service Connection for Hypertension, an Acquired Eye 
Disorder, Residuals of Flash Burns of the Eyes, and an 
Acquired Psychiatric Disability

The threshold question to be answered with regard to the 
claims for service connection for hypertension, an eye 
disability, a psychiatric disorder and a disorder due to 
flash burns of the eyes is whether the veteran has presented 
evidence of well-grounded claims; that is, evidence which 
shows that his claims are plausible, meritorious on their 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
presented such claims, his appeal must, as a matter of law, 
be denied, and there is no duty on VA to assist him further 
in the development of the claims.  Murphy at 81.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  "In order for a claim to be well-grounded, there 
must be competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service medical records show that the veteran underwent a 
medical examination for enlistment in June 1976.  His 
uncorrected distant vision was 20/30 in the right eye and 
20/25 in the left eye.  It was noted that he had defective 
vision.  

A service medical report shows that the veteran was seen in 
May 1977 for alcohol related problems.  He was recommended 
for a neuropsychiatric evaluation.  The report of this 
evaluation in May 1977 notes that he had an immature 
personality.  A psychosis or neurosis was not found.  A 
service department record dated in March 1980 notes that the 
veteran was screened and evaluated for the Counseling and 
Assistance Center (CAAC) Residential Counseling Program to 
determine the extent of his involvement with alcohol.  As a 
result of the evaluation it was felt that he was 
psychologically dependent on alcohol.  The report of his 
medical examination for separation from service in June 1980 
does not note the presence of an acquired psychiatric 
disability.

A report of outpatient treatment in October 1978 reveals that 
he was seen after being hit with a metal rod in the right 
eye.  No significant abnormalities were found; however there 
were tiny lid lacerations reported.  The impression was blunt 
trauma to the right eye.  An optometry evaluation in April 
1979 notes that the veteran had complaints of blurred vision.  
The assessment was refractive error.  A report of treatment 
in December 1979 shows that he had complaints of strain of 
the left eye.  No abnormalities of the eye were found.  At 
his medical examination for separation from service in June 
1980, the uncorrected distant vision was 20/25.

A report of treatment in May 1977 reveals that he was seen 
for a minor case of flash burns sustained approximately 6 
hours ago.  He complained of itching, tearing, and redness of 
the eyes.  He had normal vision.  He was treated with a sulfa 
chemical solution in the eyes and instructed to wear sun 
glasses and a right eye patch, and to return to the clinic if 
any complications arose.  Residual disability due to flash 
burns of the eyes was not found at the time of his medical 
examination for separation in June 1980.

The service medical records reveal that the veteran had a few 
isolated elevated blood pressure readings.  In October 1977, 
blood pressure readings of 142/102; 164/98 and 176/102 were 
recorded.  It was noted that the veteran would be evaluated 
for hypertension.  A repeat blood pressure reading was 
145/86.  These records do not show that hypertension was 
diagnosed.  At separation his blood pressure measured 120/76; 
there were no references to the presence of cardiovascular 
disease.

When the veteran filed his initial claim for service 
connected compensation benefits in 1980, he made no mention 
of eye disability, hypertension or psychiatric disability.

The veteran underwent a VA medical examination in January 
1981.  He complained of no visual disturbances and no 
abnormalities of the eyes were found.  Blood pressure was 
130/80 and examination of the cardiovascular system was 
negative.

VA treatment records reflect that in September 1983 the 
veteran was seen in the ophthalmology clinic, reporting that 
he had difficulty getting used to glasses.  He stated that he 
had had multiple flashburns while a welder.  Physical 
examination was essentially negative; the assessment was 
astigmatism.  In November 1984 the veteran complained of 
blurred vision for one year, secondary to ill fitting 
glasses.  A provisional diagnosis of probable nearsightedness 
was entered.  In May 1985 he reported blurred vision.  The 
veteran complained of light sensitivity in September 1985; 
however he attributed this complaint to his work environment.  
Examination of the eyes was negative.  On VA hospitalization, 
the veteran complained of eye problems; however there were no 
signs of ocular or extraocular pathology.

In August 1988, the veteran underwent a VA eye examination.  
He complained of squinting to see objects with both eyes and 
that his eyes got tired easily.  Blepharitis was found.

The veteran and his wife testified at hearings in September 
1988 and in August 1995 to the effect that the veteran had 
various medical problems in service.  The veteran claimed an 
injury to the eyes while welding in service.  His wife stated 
that she met the veteran around 1986.  The veteran's 
testimony at the August 1995 hearing was to the effect that 
he had blurring and scratchiness of the eyes which began in 
service.  He described his flashburn injury in service, 
noting that he experienced severe eye pain, crusting and 
burning, for which treatment consisted of eye drops and 
patching.  He claimed that he had the same problem now as in 
service.  No mention of hypertension was made.  The veteran 
testified to the effect that he was exposed to toxic metals 
in service that could cause depression, that his depression 
was due to his service-connected back disability, and that he 
had been treated for depression in service.  At the 1988 
hearing the veteran submitted medical literature showing the 
adverse effects of exposure to toxic metals.  In 1988, a 
statement from a relative was also received to the effect 
that the veteran had problems with depression after service.

A private medical report shows that the veteran underwent a 
medical examination in April 1996.  At that time the examiner 
noted that the veteran had a history of eye problem "said to 
be due to welding blepharitis."  Also reported was a 
complaint of headaches from squinting.  Snellen eye 
examination without glasses showed 20/20 vision in both eyes.  
Examination of the eyes showed no abnormalities.  In May 
1996, when the veteran underwent private mental status 
examination by a psychologist, he reported that he had been a 
welder in service and had suffered flashburns to the eyes.  

A VA record dated in October 1996 indicated the veteran's 
report of intermittent increased blood pressure; the reading 
that date was 133/88.

The post-service medical records are negative for 
hypertension and residual disability due to flash burns of 
the eyes.  Although a private physician noted a history of 
welding blepharitis in April 1996, such was apparently based 
on the veteran's report; examination of the eyes at that time 
was negative.  (Blepharitis has not been shown since 1988.)  
A claim is not well-grounded where there is no medical 
evidence of current disability.  Testimony and statements of 
the veteran are to the effect that he has hypertension and 
residual disability attributable to flash burns of the eyes 
which had their onset in service, but this lay evidence is 
not sufficient to demonstrate the presence of the claimed 
disabilities.  38 C.F.R. § 3.303(b); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

With regard to the claims being considered in this section of 
the Board's decision, there is no competent (medical) 
evidence demonstrating the presence of hypertension and flash 
burns of the eyes.  Hence, the claims for service connection 
for these conditions are not plausible, and they are denied 
as not well-grounded.

The service medical records reveal that the veteran had 
defective vision due to refractive error of the eyes.  Such a 
disorder is not considered a disability for VA compensation 
purposes.  38 C.F.R. § 3.303(c), and the Board will not 
discuss this condition any further in its analysis of the 
matter of service connection for an eye disability.  Where 
the law is dispositive, the Board has no alternative but to 
deny the appellant's claim.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

With respect to the claim as it pertains to other eye 
disorders, the service medical records reveal that the 
veteran was seen for various eye problems, but none of these 
problems were found at the time of his medical examination 
for separation from service in 1980.  The post-service 
medical records do not show any of the veteran's eye problems 
treated in service.  These records reveal that he was found 
to have blepharitis at a VA eye examination in 1988, many 
years after service, but there is no medical evidence linking 
this condition to an incident of service.  (The most recent 
examinations do not support the presence of any current eye 
disorder.)  While the veteran's testimony is to the effect 
that his current eye problems had their onset in service, 
this lay evidence is not sufficient to support a claim based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  In view of the lack of competent medical evidence 
establishing either the presence of current disability or a 
nexus between any eye disability and the findings in service, 
this claim is not well-grounded.

With regard to the claim for service connection for a 
psychiatric disability, the post-service medical records 
contain numerous reports of the veteran's treatment and 
evaluations for psychiatric problems.  However, the post-
service medical records, consisting of numerous VA treatment 
and examination reports, do not indicate the presence of any 
psychiatric disability other than personality disorder and 
polysubstance abuse prior to 1983.  Private medical reports 
show that he was hospitalized in 1982 for treatment of mixed 
substance abuse, continuous; alcohol dependence, continuous; 
and Cannabis abuse, continuous.  Some of the more relevant 
medical reports are discussed in the following paragraphs.

A VA report of treatment in September 1983 notes impressions 
of adjustment disorder with adult antisocial behavior, not 
active; substance abuse in remission; and rule out dysthymic 
disorder.  A report of the veteran's psychological evaluation 
by VA in January 1985 notes that he recently experienced 
financial difficulties and problems with his schooling.  He 
was being followed for borderline personality disorder in the 
Psychology Service.  It was opined that his back pain had 
been exacerbated by his recent problems and he was 
recommended for continued psychotherapy.  

A private medical report shows that the veteran underwent 
psychological evaluation by Vikram M. Patel, M.D. in February 
1985.  The Axis I diagnoses were dysthymic disorder, and 
alcohol dependence in remission.  It was noted that the 
veteran attributed his depression to his back problem that 
had been ongoing since service.  The examiner noted that it 
was difficult to assess how much of the veteran's depression 
or alcohol was related to back problems.  It was noted that 
the veteran also had a history of alcohol and alcohol related 
problems, including 3-4 legal problems and fighting with his 
father.  Nor could an anti-social personality be ruled out.

A private medical report shows that the veteran underwent 
psychological evaluation in May 1996.  He did not appear to 
be a malinger as he related numerous physical symptoms, many 
beginning prior to the age of 30 and including at least 4 
pain symptoms, gastrointestinal symptoms, sexual symptom, and 
pseudoneurological symptoms.  It was noted that his diagnosis 
of alcohol dependence was now in full remission.  A recent 
separation from his wife and that he was going through a 
divorce were thought to account for some of the mild 
depressive symptoms that he then had.  A personality disorder 
was not found.  The Axis I diagnoses were adjustment disorder 
with depressed mood, and alcohol dependence in sustained full 
remission.

SSA (Social Security Administration) documents received in 
May 1996 show that the veteran was awarded disability 
benefits based primarily on affective disorders.

A private medical report shows that the veteran underwent 
psychological evaluation in February 1998.  It was noted that 
personality testing suggested a serious psychiatric disorder, 
and that the veteran was definitely bordering on being a 
paranoid schizophrenic and was quickly decompensating.  He 
was recommended for psychiatric treatment in conjunction with 
the treatment he received for his chronic back condition.  
The Axis I diagnoses were alcohol abuse, episodic, severe at 
times, in partial remission at present; and schizophrenia, 
paranoid type, episodic with inter-episode residual symptoms, 
prominent negative symptoms, severe impairment.

With regard to the claim for service connection for an 
acquired psychiatric disability, the service medical records 
show that the veteran was found to have a personality 
disorder and that he abused alcohol.  A personality disorder 
is not a disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  While the veteran has not specifically filed a 
claim for service connection for substance and/or alcohol 
abuse, and such is not adjudicated herein, the Board points 
out that  the language of 38 U.S.C. § 1110, as amended by the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-1351, clearly and 
unambiguously provides that "no compensation shall be paid 
if the disability is a result of the veteran's ... abuse of 
alcohol or drugs."  

While the veteran's testimony is to the effect that he was 
treated for depression in service, the service medical 
records do not demonstrate the presence of any psychiatric 
disability other than the previously mentioned personality 
disorder and alcohol abuse.  Moreover, the post-service 
medical records do not demonstrate the presence of a 
psychiatric disability other than polysubstance abuse or a 
personality disorder until several years after the veteran's 
separation from service.  Hence, service connection is not 
warranted for a psychosis based on presumed incurrence in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Nor do these records link 
the veteran's current psychiatric disability to an incident 
of service.  While some of the post-service VA and private 
medical reports indicate the presence of depression 
occasionally associated with various conditions, including 
low back problems, and personal problems in the veteran's 
life, these records do not specifically link the veteran's 
current psychiatric disability, however classified, to the 
veteran's service-connected low back disorder which is his 
only service-connected disability.  The veteran's testimony 
links his current dysthymic disorder to his service-connected 
disability, but this lay evidence is not sufficient to 
support a claim for secondary service connection of a 
disability based on medical causation.  Espiritu, 2 Vet. App. 
492.  

The veteran also testified to the effect that he was exposed 
to toxic metals in service that could have caused his 
depression and he submitted medical literature showing 
various adverse effects of such exposure, but this evidence 
does not specifically link his current acquired psychiatric 
disability to an incident of service.  A statement from a 
relative was received in 1988 noting that the veteran had 
problems with depression after service, but this evidence 
does not link the veteran's psychiatric condition to an 
incident of service or to a service-connected disability (nor 
is the relative shown to be competent to do so).  A claim for 
service connection of a disability is not well grounded where 
there is no medical evidence linking the claimed disability 
to an incident of service or to a service-connected 
disability.  Caluza, 7 Vet. App. 498.

The veteran's representative asserts that the service-
connected low back disability aggravated the veteran's 
psychiatric disability and that secondary service connection 
for the psychiatric disability should be granted based on 
aggravation under the holding of the Court in Allen v. Brown, 
7 Vet. App. 439 (1995).  There has been submitted no medical 
evidence to support such allegation that that the veteran's 
service-connected low back disorder aggravated his 
psychiatric disability.  

After consideration of all the competent (medical) evidence 
with regard to the claim for service connection for a 
psychiatric disability, the Board finds that there is no 
medical evidence of a psychiatric disability for VA purposes 
until several years after service and that there is no 
medical evidence linking such a psychiatric disability to an 
incident of service or to the service-connected low back 
disorder.  Hence, the claim for service connection for a 
psychiatric disability based on direct incurrence in service 
or secondary to the service-connected disability is not 
plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for hypertension, an acquired eye disorder, 
claimed residuals of flash burns of the eyes, and an acquired 
psychiatric disability on the merits and finds no prejudice 
to the veteran in appellate denial of the claims as not well-
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).


III.  Whether There Has Been Presented New and Material 
Evidence to Reopen a Claim for Service Connection for Sciatic 
Nerve Injury

In July 1982 the Board denied entitlement to service 
connection for sciatic nerve injury on the basis that sciatic 
pathology was not shown to exist at that time.  The evidence 
before the Board will be summarized briefly below.  

Service medical records show that the veteran was treated 
extensively during service for complaints of low back pain, 
which often radiated into the lower extremity.  The sciatic 
pain was attributed to chronic lumbosacral strain.  X-ray 
study in service was interpreted as being negative.  No other 
specialized testing appears to have been conducted.  

VA treatment records in 1980 and 1981 reflect treatment for 
low back pain; X-ray examination was unremarkable.  The 
impression was low back pain of unknown cause with possible 
muscle spasm.  

Following VA examination in January 1981, there was reported, 
in pertinent part, to be no demonstration of any nerve 
deficit.  Neurological examination was likewise conducted, 
with no evidence of lumbar radiculitis found.  The diagnoses 
included chronic lumbosacral strain secondary to left 
sacroiliac sclerosis; sciatic nerve injury, not found.  

Another VA examination was conducted in November 1981, at 
which time no neuropathy was found involving the lumbosacral 
spine.  X-rays revealed a normal lumbar spine with some 
changes in the left sacroiliac joint compatible with chronic 
sacroiliitis.  

Evidence submitted since the Board's 1982 determination 
includes a multitude of VA treatment records relating to 
complaints of back pain during the 1980s.  Many of these 
records reflect complaints of radiculopathy, attributed to 
various causes.  In November 1984 a possible herniated 
nucleus pulposus was suspected, although myelography was 
apparently not undertaken to substantiate the diagnosis.  A 
VA hospital record in March 1989 referred to the veteran's 10 
year history of radicular pain.  It was noted that lumbar 
myelography had revealed bulging discs and L4-5, L5-S1, and 
probable herniation.  A CT scan of the lumbar spine in 1990 
showed mild to moderate degenerative joint disease and 
spurring of the facet joints.  

By rating decision of December 1994 the service-connected 
lumbosacral strain was expanded to include S1 radiculopathy, 
and the diagnostic code under which the service connected 
disability was rated was changed to 5293, Intervertebral disc 
syndrome.  

The Board's 1992 decision was final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

As provided by statute, and emphasized in precedent decisions 
of the Court, applications to reopen previously denied claims 
to which finality has attached require the Board to conduct a 
two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The first step requires the Board to determine 
whether the evidence presented since the last final 
disallowance of the claim is new and material.  Blackburn v. 
Brown, 8 Vet. App. 97 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  To make that determination, three questions 
must be answered.  First, is the evidence new?  New evidence 
is that which is not merely cumulative of other evidence that 
was of record at the time of the prior denial.  Second, is 
the evidence probative?  Probative evidence tends to prove or 
disprove a matter at issue.  Finally, if it is new and 
probative, is it evidence "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim?"  38 C.F.R. § 3.156(a) (1998); see 38 U.S.C.A. 
§ 5108 (West 1991).

Affirmative answers to both the 2nd and 3rd questions are 
required in order for "new" evidence to be "material."  
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Blackburn, 
supra; Cox v. Brown, 5 Vet. App. 95 (1993); Colvin, supra.  
In reality, this last question addresses the reason for the 
prior disallowance of the claim and the nature of the new 
evidence that is needed to reopen it.  That is, the new 
evidence must be probative of the disputed issue which was 
the basis for the prior final disallowance.  Struck v. Brown, 
9 Vet. App. 145, 151 (1996).

Under the decision of the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the determinations of both 
whether evidence is new and whether it is material are 
governed by the tests set forth in 38 C.F.R. § 3.156(a) 
("[n]ew" evidence "means evidence not previously submitted 
to agency decision makers ... which is neither cumulative nor 
redundant"; "[m]aterial" evidence is new evidence "which 
bears directly and substantially upon the specific matter 
under consideration" and "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim").  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all the evidence, 
both new and old.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).

The Board has carefully examined the voluminous record which 
has been developed since the 1982 determination (only briefly 
summarized above) and determines that the evidence is both 
new and material, and the claim for service connection for 
sciatic nerve injury is thereby reopened.  As noted above, 
the Board previously denied the claim because the medical 
evidence did not show at that time that such disability 
existed, although it recognized that the veteran had reported 
complaints of sciatica.  Since that denial, extensive study 
of the veteran's back complaints has been undertaken, 
including specialized testing such as myelography, MRI and CT 
scans.  Such evidence is both new and material, and clearly 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1998).  

Following the Federal Circuit's decision in Hodge, the Court 
had the opportunity to discuss the relationship between 
determinations of new and material evidence to reopen and 
those of well-groundedness.  See Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999 (en banc).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  See Moray v. 
Brown, 5 Vet.App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[ ]grounded".); Robinette v. 
Brown, 8 Vet.App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded);  Edenfield v. Brown, 8 Vet.App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight.).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Board finds that the veteran's claim of 
service connection for sciatic nerve injury is well grounded.  
Furthermore, VA has complied with its duty to assist in the 
development of evidence necessary to adjudicate the claim.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, the record is replete with references to a 
chronic back disability which developed during service.  The 
symptoms of this disorder have fairly consistently included 
radiating pain down the extremities.  During service, and for 
a several year period thereafter, while the veteran made 
these complaints, the etiology could not be ascertained.  
Some of the examiners, while acknowledging the complaints, 
found no neurological abnormality.  On the other hand, it is 
clear that the type of testing (myelography, MRI, CT scan) 
used to diagnose disc pathology was not undertaken until 
several years after service.  The results of such testing 
have lead to diagnoses of disc herniation, degenerative disc 
disease, and bulging disc, all of which encompass the symptom 
of sciatic nerve injury.  VA physicians have pointed to the 
long history of back pathology.  Upon review of the evidence, 
both positive and negative, the Board finds it is in at least 
equipoise on the question of whether the development of the 
disc pathology (including sciatic nerve injury) had its onset 
in service, albeit not diagnosed until afterward.  That being 
the case, any doubt is resolved in the veteran's favor.  

Accordingly, service connection is granted for disc 
pathology, characterized as herniated nucleus pulposus, 
degenerative disc disease, and bulging disc, and including 
sciatic nerve pathology, on the basis of the reopened claim 
therefor.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.

The claims for service connection for service connection for 
an eye disorder, hypertension, residuals of flash burns of 
the eyes, and an acquired psychiatric disability are denied 
as not well-grounded.

New and material evidence has been presented to reopen the 
claim of service connection for a disorder characterized as 
sciatic nerve injury; the claim therefor is well-grounded.  

Service connection is granted for lumbar disc pathology, to 
include disc herniation, degenerative disc disease, and 
bulging disc, with sciatic pathology.  


REMAND

In view of the favorable action above, expanding the grant of 
service connection for the back disability to include disc 
impairment, further action is required prior to the Board's 
consideration of the issue of increased rating.  

A review of the evidence indicates that the veteran has 
complaints of continuous low back pain which produces 
physical impairment.  VA has the duty to provide the veteran 
with an examination to obtain sufficient clinical findings to 
determine the severity of his low back disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that decision, the Court 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 (1998) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1998).  The Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

With respect to the claim for service connection for a skin 
disorder, service medical records show that the veteran was 
seen for skin lesions in the forearm areas in August 1978 and 
pityriasis rosea in April 1979.  Post-service medical records 
show that the veteran was seen for continuous skin problems 
after service, variously diagnosed to include folliculitis, 
acne vulgaris, seborrheic dermatitis, and cystic acne.  In 
February 1993, the Board remanded the case to the RO in order 
to have the veteran undergo a VA skin examination to 
determine the nature and extent of his skin conditions.  In 
April 1993, he underwent this examination and the diagnoses 
were acne folliculitis and vulgaris of the face, ears, neck, 
and trunk; rosacea of the central face; seborrheic dermatitis 
of the face and crural folds; possible axillary hidradenitis 
suppurativa; and xerotic dermatitis of the extremities.  The 
medical evidence leaves the Board uncertain as to whether any 
of the skin conditions found on the April 1993 VA skin 
examination are related to a skin condition treated in 
service.  Under the circumstances, the claims folders should 
be sent to the examiner who conducted the April 1993 VA skin 
examination for the preparation of an addendum that includes 
an opinion as to the etiology of the veteran's current skin 
conditions.  Horowitz, 5 Vet. App. 217.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All up-to-date private and VA 
treatment records relating to the 
veteran's service connected disabilities 
should be obtained and incorporated into 
the claims folder.  

2.  The veteran should be scheduled for a 
VA neurological and orthopedic 
examination(s) to determine the severity 
and all manifestations of his service-
connected back disorder, which includes 
lumbosacral strain with S1 radiculopathy, 
degenerative disc disease, bulging discs 
and herniated nucleus pulposus.  All 
indicated studies should be obtained and 
all clinical findings reported in detail.  
In order to assist the examiner in 
providing the requested information, the 
claims folders must be made available to 
the physician(s) and reviewed prior to 
the examination. 

The examiner(s) should provide an opinion 
as to the severity of the service-
connected low back disability, including 
any functional impairment caused by pain.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness in the 
low back area.  The examiner should be 
asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the low back exhibits 
weakened  movement, excess fatigability 
or incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case. 

3.  The report of the veteran's April 
1993 VA skin examination should be 
returned to the physician who conducted 
the examination for the preparation of an 
addendum that includes opinions as to the 
etiology of the skin disorders found on 
that examination, including any causal 
relationship to the skin conditions 
treated in service.  The physician should 
support his opinion by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case.  
In order to assist the physician in 
providing the requested information, the 
claims folders must be made available to 
him and reviewed prior to the preparation 
of the addendum.  The veteran should be 
scheduled for another VA skin examination 
if the requested information cannot be 
provided without such an examination.

4.  The veteran should be contacted and 
requested to provide information relating 
to any searches for employment during the 
past year, additional vocational training 
received, or work performed.  

5.  Prior to scheduling the veteran for 
examination, he should be advised of the 
necessity to report for VA examination 
when ordered to do so and the 
consequences of a failure to report, 
pursuant to 38 C.F.R. § 3.655 (1998).

6. The RO should then review the issue of 
service connection for a skin condition, 
the issue of an increased evaluation for 
the low back disorder, and the issue of a 
total rating for compensation purposes 
based on individual unemployability.  The 
review of the issue of an increased 
rating for the low back disability should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  In the 
event that the veteran fails to report 
for scheduled VA examination, after being 
properly advised of the date and time 
sent to his address of record, 
application of the provisions of 
38 C.F.R. § 3.655 (1998) should be made.  

7.  If any action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be notified that a substantive 
appeal must be filed within 60 days with 
respect to any new issue.  38 C.F.R. 
§ 20.302(c) (1998).

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 


- 26 -


